DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 8/8/2022 have been received and entered. Claims 1 and 11 have been amended. Claims 1-20 are pending in the application.
Applicants’ remark has been considered, but it is not persuasive to clarify for the claimed invention because calculating the global MDF based on the calibration device MDF pose and the camera MDF pose is not appropriate when there is no recites of performing matrix  multiplication using the matrix values representing the calibration device MDF pose data and the camera MDF pose data (see specification par 0066) or performance to synchronizing MDF pose data from the calibration device MDF pose data and the camera MDF pose data to recognize the camera MDF pose data occurrence proportional to the calibration device MDF pose data (see figure 8) at all. The claimed invention is unclear and/or lack performance operation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1 and 11, the claimed invention is unclear because based on the calibration device MDF pose and the camera MDF pose themselves cannot be defined to calculate the global MDF pose when there is no recites of performing matrix  multiplication using the matrix values representing the calibration device MDF pose data and the camera MDF pose data (see specification par 0066) or performance to synchronizing MDF pose data from the calibration device MDF pose data and the camera MDF pose data to recognize the camera MDF pose data occurrence proportional to the calibration device MDF pose data (see figure 8) at all. This is essential technical operation to support for clarify the claimed invention, but it is not provided in the claimed invention.
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  performing matrix  multiplication using the matrix values representing the calibration device MDF pose data and the camera MDF pose data (see specification par 0066) or perform synchronizing MDF pose data from the calibration device MDF pose data and the camera MDF pose data to recognize the camera MDF pose data occurrence proportional to the calibration device MDF pose data (see figure 8) at all. This is essential technical operation to support for clarify the claimed invention, but it is not provided in the claimed invention. 

 	Dependent claims 2-10 and 12-20 are rejected based on the rejection of the base claims.
Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. Please see section 2 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nix et al (US 11256263) discloses methods, devices, and systems for communicating autonomous vehicle status. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865